Case 1:06-cv-00507-MJT Document 100 Filed 06/04/20 Page 1 of 3 PageID #: 1588



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      BEAUMONT DIVISION


    JAMES LEE HENDERSON,                                      §   CIVIL ACTION NO. 1:06-CV-0507-MJT
         Petitioner,                                          §
                                                              §                       **SEALED**
    v.                                                        §
                                                              §
    DIRECTOR, TDCJ-CID,                                       §
         Respondent.                                          §


                                                      ORDER

           Before the Court is Petitioner James Lee Henderson’s Nunc Pro Tunc Motion for

Authorization to Retain Investigator and Expert (Docket No. 99). Petitioner is seeking to have the

Court reimburse his appointed counsel, Mr. Eric Albritton, in the amount of $43,415.16 for the

retaining of investigators and experts to perform work associated with his unexhausted Moore

claim in state court. Mr. Albritton paid Petitioner’s investigators and experts out of pocket rather

than seeking prior authorization from the Court to retain the investigators and experts and

requesting a budget for the payment of the authorized investigators and experts. 1

           Mr. Albritton was appointed to represent Petitioner in September 2006, pursuant to 18

U.S.C. § 3599, regarding Petitioner’s Atkins v. Virginia claim. 536 U.S. 304 (2002) (banning

execution of the mentally retarded). 2 After the Supreme Court’s holding in Moore v. Texas, 137

S. Ct. 1039 (2017) (rejecting the use of Texas’ Briseno factors to evaluate claims of intellectual



1
  Petitioner’s motion reflects that Mr. Albritton admirably performed significant cost-savings in his dealings with the
investigators and experts regarding their services and expenses. Unfortunately, cost-savings is not the test for
reimbursement before the Court at this time.
2
    The complete procedural history may be reviewed in Petitioner’s motion. (Docket. No. 99, pp. 1-3).

                                                          1
Case 1:06-cv-00507-MJT Document 100 Filed 06/04/20 Page 2 of 3 PageID #: 1589



disability), Petitioner filed a Motion to Stay and Hold in Abeyance Pending Exhaustion of his Post-

Moore/Atkins Claim. On December 19, 2017, the Court granted Petitioner’s motion to stay his case

and permitted him return to state court to exhaust his intellectual disability claim. (Docket No. 89).

On April 15, 2020, the Texas Court of Criminal Appeals found that Petitioner suffered from an

intellectual disability and commuted his death sentence to life imprisonment.

       A review of the nunc pro tunc motion and attached exhibits reveal that a request is being

made for compensation of mitigation investigators and experts pertaining to work performed in

conjunction with the State habeas corpus proceedings. The mitigation investigators and experts

were retained and performed their various aspects of Mr. Henderson’s mitigation defense between

September 1, 2017 and August 15, 2019—during the time the case was stayed in federal court

approximately. This case has been stayed and held in abeyance from December 19, 2017 to April

23, 2020. (Docket No. 98).

       The state trial court entered findings of facts and conclusion of law recommending relief

on Petitioner’s intellectual disability claim on September 12, 2019. Those findings and conclusions

were transmitted to the Texas Court of Criminal Appeals to consider granting relief on Petitioner’s

intellectual disability claim. On April 15, 2020, the Texas Court of Criminal Appeals entered an

opinion granting relief on Petitioner’s intellectual disability claim. As a successful party, Mr.

Albritton should be paid by the State for work performed in State court. See TEX. CODE CRIM.

PROC. ART. 11.071, § 6(b–1), (b–2) (providing for attorney compensation and reimbursement for

expenses for subsequent writ application only after permission to proceed has been granted by this

Court). Not only should Mr. Albritton be paid for his services performed in state court by Texas,




                                                  2
Case 1:06-cv-00507-MJT Document 100 Filed 06/04/20 Page 3 of 3 PageID #: 1590



Mr. Albritton should also be reimbursed for the expenses that were reasonably incurred on

Petitioner’s behalf based on the Texas statutes.

         There is no indication in Mr. Albritton’s nunc pro tunc motion or exhibits that he has

returned to the state trial court to request funds under TEX. CODE CRIM. PROC. ART. 11.071, § 6(b–

1), (b–2) for the reimbursement of his mitigation investigators and experts since Petitioner has

clearly prevailed on his subsequent habeas application. 3 It is accordingly

         ORDERED that the nunc pro tunc motion for authorization to retain investigator and

expert (Docket No. 99) is DENIED WITHOUT PREJUDICE. It is further

         ORDERED that counsel shall have 60 days to return to the state trial court and request

reimbursement under TEX. CODE CRIM. PROC. ART. 11.071, § 6(b–1), (b–2) for his expenses for

mitigation investigators and experts performed in connection with his successful state habeas

application. Counsel may resubmit his nunc pro tunc motion for reimbursement to this Court upon

a showing of either an unsuccessful attempt at reimbursement or a partial success at reimbursement

from the Texas state court pursuant to TEX. CODE CRIM. PROC. ART. 11.071, § 6(b–1), (b–2).

                                           SIGNED this 4th day of June, 2020.




                                                                               ____________________________
                                                                               Michael J. Truncale
                                                                               United States District Judge




3
  Texas law mandates that the convicting court “shall appoint” counsel if the Texas Court of Criminal Appeals finds
“that the requirements of Section 5 for consideration of a subsequent application have been met.” TEX. CODE CRIM.
PRO. art. 11.071 § 6 (emphasis added). Under state law, the convicting court will then appoint “the attorney who
represented the applicant in the [original habeas proceedings],” “the office of capital and forensic writs,” or “counsel
from a list of competent counsel maintained by the presiding judges of the administrative judicial regions.” Id.

                                                           3
